Citation Nr: 1437023	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  10-47 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disorder, to include as secondary to service-connected left knee disability.  

2.  Entitlement to an evaluation in excess of 10 percent for residuals of a left knee injury with arthritis prior to March 24, 2011.

3.  Entitlement to an evaluation in excess of 30 percent for residuals of a left knee injury with arthritis status post total arthroplasty on or after May 1, 2012.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1987 to December 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The RO indicated that the claim for service connection for the Veteran's right knee included the threshold question of whether new and material evidence had been submitted, as there were prior denials of the claim in August 1997 and April 2002.  After those rating decisions, the RO received service medical records in February 2010.  However, those records appear to be the original microfiche version of records printed and considered by the RO in March 1990 in the adjudication of the Veteran's original December 1989 claim for service connection of his left knee.  Accordingly, 38 C.F.R. § 3.156(c) does not apply, and the threshold question of whether new and material evidence has been submitted must still be addressed for the claim of service connection for the right knee.

During the pendency of the appeal, the Veteran filed a claim in March 2011 for a temporary total evaluation for his service-connected left knee disability following total knee arthroplasty requiring convalescence.  In an April 2011 decision, the RO granted a temporary total evaluation effective from March 24, 2011, which was the dated of his total knee arthroplasty.  In a May 2011 decision, the RO extended that temporary total evaluation to April 30, 2012.  The Veteran was subsequently assigned a 30 percent evaluation effective from May 1, 2012.  

The Board notes that the Veteran submitted an April 2011 statement "terminating his appeal."  However, he continued to pursue the appeal by filing a February 2012 hearing request and submitting a statement in August 2014.  Additionally, the RO continued to adjudicate the issues on appeal in the February 2012 and June 2013 supplemental statements of the case (SSOCs) and subsequently certified the issue on appeal to the Board.  Based on these circumstances, it appears that the Veteran has been led to believe that his claims remain on appeal, and the Board will accept jurisdiction.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  

As previously noted, in a February 2012 statement, the Veteran requested a hearing before the Board.  However, the Veteran and his representative later withdrew the request in August 2014.  As such, there is no outstanding hearing request.  See 38 C.F.R § 20.704(e).

A review of the Veteran's Virtual VA claims file reveals VA treatment records; however, the RO considered these records in a June 2013 SSOC.  A review of the Veterans Benefits Management System does not reveal any additional documents.  Therefore, the Board finds that there is no prejudice in proceeding with consideration of the evidence in the Virtual VA file.  

The increase evaluation issue and the merits of the claim for service connection for a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for a right knee disorder was previously considered and denied by the RO in an April 2002 rating decision.  The Veteran was informed of the decision and of his appellate rights, but he did not file an appeal.  There was also no evidence pertaining to the claim that was received within one year of the issuance of that decision.

2.  The evidence received since the April 2002 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a right knee disorder.  


CONCLUSIONS OF LAW

1.  The April 2002 rating decision denying service connection for a right knee disorder is final.  38 U.S.C.A. §§ 7105(b)(1), 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.302, 20.1103 (2013).  

2.  Evidence received since the April 2002 denial is new and material, and the claim for service connection for a right knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran previously filed a claim for service connection for a right knee disorder in May 1997, which the RO denied in an August 1997 rating decision.  In that decision, the RO found that the Veteran's service treatment records were negative for any complaints or findings of a right knee disorder.  It was noted that the records showed that he injured his right knee playing basketball with his child in March 1997, which resulted in an anterior cruciate ligament tear necessitating surgery.  In addition, a VA examiner had also stated that the there was no evidence that the previous left knee anterior cruciate ligament reconstruction was the cause of the right knee injury.  The RO concluded that the Veteran's right knee disorder was not caused or aggravated by his military service and was not due to or proximately the result of his service-connected left knee disability.  

The Veteran was notified of the August 1997 rating decision and of his appellate rights, but he did not appeal.  There was also no evidence received within one year of the issuance of that decision.  Therefore, the August 1997 rating decision is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2013).

The Veteran later filed an application to reopen the claim in July 2001.  The RO denied that claim in an April 2002 rating decision.  In particular, the Ro found that new and material evidence had not been submitted since the August 1997 rating decision. 

The Veteran was notified of the April 2002 rating decision and of his appellate rights, but he did not appeal.  Moreover, there was no evidence submitted within one year of the issuance of the rating decision.  Therefore, the Board finds that the April 2002 rating decision is final. 

The Veteran subsequently filed another request to reopen the claim for service connection for a right knee disorder in September 2009.  Since the April 2002 rating decision, VA medical records document January 2011 and March 2011 treatment for right knee pain.  In a January 2011 outpatient orthopedic visit, the doctor noted right knee pain from off-loading the left side.  In a March 2011 outpatient orthopedic visit, the doctor again noted the Veteran's complaint of increased right knee pain and indicated that this was likely compensatory for significant left knee pain.  As previously noted, the RO had denied the initial May 1997 claim, in part, due to a lack of evidence relating the Veteran's right knee disorder to his service-connected left knee disability.  As such, this additional evidence relates to a previously unestablished fact necessary to substantiate the claim.  Therefore, the Board finds that new and material evidence has been received to reopen the Veteran's claim for service connection for a right knee disorder.  38 C.F.R. § 3.156; see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a right knee disorder is reopened, and to this extent only, the appeal is granted.  


REMAND

With regard to the Veteran's left knee disability, he indicated in his August 2014 statement that he receives cortisone treatments every three months.  The most recent VA treatment records are dated in March 2011 and do not such treatment.  Thus, it appears that there are outstanding medical records.

The Board also notes that the Veteran was last afforded a VA examination in February 2010.  Since that time, he underwent a left knee arthroscopy in December 2010 and a total left knee arthroplasty in March 2011.  Therefore, it appears that his left knee disability has worsened since the February 2010 VA examination.  On remand, the AOJ should afford the Veteran a more current examination.  

With regard to the Veteran's right knee, he has asserted that his service-connected left knee disability causes undue stress on his right knee.  As discussed above, the January 2011 and March 2011 VA treatment records suggested that his right knee may be compensating for his left knee.  However, his service treatment records also reflect a November 1987 lateral collateral ligament (LCL) strain of the right knee.  The examiner at the Veteran's original August 1991 VA examination found minimal to moderate lateral laxity of the right knee, and the February 1994 VA treatment records also show 60 percent deficit in peak torque of both quadriceps and hamstrings, which would have been prior to the March 1997 post-service basketball injury.  Thus, on remand, the AOJ should afford the Veteran a VA examination to address both direct and secondary service connection.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right and left knee disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any relevant, outstanding VA medical records, including records from the Durham VAMC dated from March 2011 to the present.  

2.  After obtaining any relevant, outstanding medical records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected left knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records, post-service medical records, and statements.  

The examiner should report all signs and symptoms necessary for rating the Veteran's left knee disability under the rating criteria.  In particular, the examiner should comment on whether the Veteran has prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  He or she should also indicate whether the Veteran has intermediate degrees of residual weakness, pain, or limitation of motion and whether there is any ankylosis, loss of extension, or malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

3.  After obtaining any relevant, outstanding medical records, the Veteran should be afforded a VA examination to determine the nature and etiology of any right knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and assertions. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.  

The examiner should identify all current right knee disorders.  For each diagnosis identified, he or she should state whether it is at least as likely as not that the disorder is causally or etiologically related to his military service.  In rendering this opinion, the examiner should specifically consider the November 1987 in-service treatment for LCL strain of the right knee, the August 1991 VA examination finding minimal to moderate laxity of the right knee, the February 1994 VA treatment record showing a 60 percent deficit in the Veteran's right hamstring and quadriceps torque, and the March 1997 post-service ACL tear.  

The examiner should also opine whether it is at least as likely as not that the right knee disorder is either caused by or aggravated by the Veteran's service-connected left knee disability.  In rendering this opinion, the examiner should specifically discuss the January 2011 and March 2011 VA treatment records indicating that the Veteran's right knee pain may be related to compensation for his service-connected left knee.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


